DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed February 4, 2022 has been acknowledged. Newly presented claims 17-23 have been entered. Claims 1, 3-8, 10-13, and 15-23 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 10-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. (20090057447) in view of Heeb et al. (4322037), Smail et al. (20180016087), and Smith et al. (20090084870).
Regarding claims 1 and 15, Lowry discloses an aerosol hairspray product (par. 0001; 0048), comprising: a pressurisable container (1002) having a propellant (par. 0046-0049) and a container wall (1002) which encloses a reservoir (Fig. 10); a hairstyling formulation (par. 0048) having: from 35 wt % to 55 wt % alcohol, by total weight of the hairstyling formulation and the propellant (par. 0049 of Lowry discloses that the carrier fluid may be alcohol and may represent up to 90 wt % of the base composition; par. 0047 of Lowry discloses that propellant may be 5 to 95 wt % of total composition, which means that the base composition containing the alcohol may be 5 to 95 wt % of the total composition, which overlaps with the claimed range of 35 wt % to 55 wt % alcohol); and from 2 wt % to 7 wt % hairstyling active ingredient, by total weight of the hairstyling formulation and the propellant (par. 0048); and a spraying device (1004) attached to the pressurisable container and having a valve (1007) and an actuator (1010), wherein the reservoir is configured to store the hairstyling formulation (Fig. 10); wherein the valve has a valve body (1007) having a stem (1008), a restricted tail piece (par. 0044) having a first diameter of from 0.1 mm to 2.5 mm (par. 0097) and a vapour phase tap (par. 0044) having a second diameter of from 0.1 mm to 1.5 mm (par. 0097); wherein the actuator has a main spray channel (1009) and communicates with an insert (301), having an exit orifice (309) and from 1 to 8 sub-spray channels (307a to 307f); wherein the sub-spray channels are tangentially disposed about the exit orifice (Fig. 3); wherein the exit orifice is capable of being in liquid communication with the hairstyling formulation in the reservoir (par. 0089); wherein the exit orifice has a third diameter of from 0.01 mm to 2.0 mm (par. 0083) and an orifice thickness of from 0.1 mm to 1.5 mm (Fig. 5); and wherein the sub-spray channels have a height of from 0.1 mm to 0.8 mm (par. 0083; Fig. 5) and a length of from 0.1 mm to 0.5 mm (par. 0083). Lowry further teaches a method of treating hair with the aerosol hairspray product comprising: applying the hairstyling formulation to hair using the hairspray product (par. 0048).
Lowry DIFFERS in that it does not disclose the hairstyling formulation also has less than 2 wt % water, by total weight of the hairstyling formulation and the propellant, the hairstyling active ingredient is a polymer and the valve has a spring means, and wherein the pressurisable container has a volume of from 200 ml to 300 ml. 
In regard to the hairstyling polymer and spring measn, attention is directed to the Heeb reference, which discloses a hairspray product comprising a hairstyling polymer (col. 7, lines 34-36; Examples 1-3, 7, 17-19, 22, and 27) and a valve having a spring means (4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Lowry reference in view of the teachings of the Heeb reference by employing a hairstyling polymer because hairsprays are typically formulated with a hairstyling polymer to provide structural support to hair. It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Lowry reference in view of the teachings of the Heeb reference by employing a spring means for the purpose of allowing the valve to automatically return to the closed position when pressure is removed from the valve.
In regard to the water content, attention is directed to the Smail reference, which discloses a hairstyling formulation having less than 2 wt % water, by total weight of the hairstyling formulation and the propellant (par. 0147).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Lowry reference in view of the teachings of the Smail reference by employing a formulation having less than 2 wt % water for the purpose of improving the quality of the formulation.
In regard to the volume of the container, attention is directed to the Smith reference, which discloses another hairspray device comprising a pressurisable container having a volume of from 200 ml to 300 ml (par. 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Lowry reference in view of the teachings of the Smith reference by employing a pressurisable container having a volume of from 200 ml to 300 ml for the purpose of providing an aerosol container that is sized to meet the user’s product storage requirements.
Regarding claims 3 and 16, the hairstyling formulation is anhydrous (par. 0147 of Smail).
Regarding claim 4, the hairstyling polymer is present in an amount of from 1.0 wt % to 10 wt %, by total weight of the hairstyling formulation and the propellant (par. 0048 of Lowry).
Regarding claim 7, the first diameter is from 0.2 mm to 1.5 mm (par. 0097 of Lowry).
Regarding claim 8, the second diameter is from 0.2 mm to 1.0 mm (par. 0097 of Lowry).
Regarding claim 10, the insert has 6 sub-spray channels (par. 0083 of Lowry).
Regarding claim 11, the height is from 0.3 mm to 0.7 mm (par. 0083 and 0024 of Lowry).
Regarding claim 12, the length is from 0.25 mm to 0.35 mm (par. 0083 of Lowry).
Regarding claim 13, the orifice thickness is from 0.3 mm to 1.0 mm (par. 0035 of Lowry).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. in view of Heeb et al., Smail et al., and Smith et al. as applied to claim 1 above, and further in view of Beiersdorf (EP2468238A2).
Regarding claim 5, the modified Lowry DIFFERS in that it does not disclose the hairstyling polymer includes at least one of a VA/Crotonates/Vinyl Neodecanoate Copolymer, a Polyurethane-14 AMP-Acrylates Copolymer, a Butyl Ester of PVM/MA Copolymer, a Polyester-5, an Octylacrylamide/Acrylates/Butylaminoethyl Methacrylate Copolymer, an Acrylates/Hydroxyesters Acrylates Copolymer, or a Polyurethane-6, Acrylates/Octylacrylamide Copolymer and Acrylates Copolymer. Attention, however, is directed to par. 0005 of the Beiersdorf reference, which discloses a hairstyling polymer including at least one of a VA/Crotonates/Vinyl Neodecanoate Copolymer, a Polyurethane-14 AMP-Acrylates Copolymer, a Butyl Ester of PVM/MA Copolymer, a Polyester-5, an Octylacrylamide/Acrylates/Butylaminoethyl Methacrylate Copolymer, an Acrylates/Hydroxyesters Acrylates Copolymer, or a Polyurethane-6, Acrylates/Octylacrylamide Copolymer and Acrylates Copolymer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Lowry reference in view of the teachings of the Beiersdorf reference by employing a hairstyling polymer that includes at least one of a VA/Crotonates/Vinyl Neodecanoate Copolymer, a Polyurethane-14 AMP-Acrylates Copolymer, a Butyl Ester of PVM/MA Copolymer, a Polyester-5, an Octylacrylamide/Acrylates/Butylaminoethyl Methacrylate Copolymer, an Acrylates/Hydroxyesters Acrylates Copolymer, or a Polyurethane-6, Acrylates/Octylacrylamide Copolymer and Acrylates Copolymer because they are well-known polymers that are commonly used in hairsprays for the purpose of setting hair.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. in view of Heeb et al., Smail et al., and Smith et al. as applied to claim 1 above, and further in view of Walls (Cosmetics & Toiletries; Low VOC Hairsprays Formulation Challenges for a Changing Industry; March 1993; Pages 111-117; Vol. 108).
Regarding claim 6, the modified Lowry DIFFERS in that it does not disclose the hairstyling formulation also has an alkaline base. Attention, however, is directed to page 3 of Walls under the heading “Neutralizers,” which discloses that hairstyling formulations typically include an alkaline base (AMP or DMS) for increased polymer water solubility and increased hydrocarbon compatibility. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Lowry reference in view of the teachings of the Walls reference by employing an alkaline base for the purpose of increasing polymer water solubility and increasing hydrocarbon compatibility.
Claims 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. in view of Heeb et al., Smail et al., and Smith et al. as applied to claims 1 and 15 above, and further in view of Sramek (5068099).
Regarding claims 17-23, the modified Lowry DIFFERS in that it does not disclose the product sprays at a delivery rate of from 60 to 40% of 0.5 to 1.5 g/sec, from 80 to 20% of 0.5 g/sec, or 40% of 0.5 to 1.5 g/sec (e.g. 40% of 0.5 g/sec, which would be 0.2 g/sec). Attention, however, is directed to the Sramek reference, which discloses delivery rates including 40% (0.2 g/sec ) of 0.5 g/sec (col. 2, line 66 to col. 3, line 2). Sramek teaches that a reduced delivery rate reduces the emission of volatile compounds into the atmosphere, said reduction being beneficial for lower costs and reduced environmental impact (see abstract; col. 1, lines 18-20; col. 1, lines 33-34; col. 2, lines 46-52). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Lowry reference in view of the teachings of the Sramek reference by designing the product to spray at a delivery rate of from 60 to 40% of 0.5 to 1.5 g/sec, from 80 to 20% of 0.5 g/sec, or 40% of 0.5 to 1.5 g/sec for the purpose of reducing costs and environmental impact.
	Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Lowry is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lowry is in the same field of applicant’s endeavor, which is considered to be the delivery of hairspray products in the form of an aerosol. Lowry is also reasonable pertinent to the particular problem with which the applicant was concerned because it discloses an aerosol spray nozzle (par. 0001) for use with hairspray products (par. 0048).
In response to applicant's argument that Lowry fails to disclose less than 2 wt% water, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754